Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1, 3-5, 7, 9, 16-18, 26, 30, 31, 34-36, 38-45, 47-49, 59-62, 64, 65, 82 and 84-88 are currently pending. Claims 1 and 38 have been amended by Applicants’ amendment filed 02-11-2021. No claims have been added or canceled by Applicants’ amendment filed 02-11-2021.

Applicant's election without traverse of Group I, claims 1-5, 7, 9, 11, 13-23, 26, 30, 31, 34-36, 38-42 and 47 (claims 2, 11, 14, 15 and 19-23, now canceled) directed to preparing a nucleic acid library from a sample, and the Species with traverse as follows:
Species (A): wherein the terminal 3’-modified ddNTP is incorporated into each of the plurality of cellular nucleic acids by contacting with a template independent polymerase (claim 2),
Species (B): wherein the template independent polymerase is a TdT, polyA polymerase, or CCA-adding RNA polymerase (claim 5),
Species (C): wherein the 3’ functional moiety and the 5’ functional moiety are selected from the recited pairs (claims 14),
Species (C)(1): wherein the 3’ functional moiety is a 3’-azido and the 5’-functional moiety is a 5’-alkynyl (claim 15),
Species (D): wherein the click chemistry reaction comprises copper catalyzed azide-alkyne cycloaddition (claim 16),
Species (E): wherein the cellular nucleic acids are attached to a solid support before reacting (claim 38), 

Species (G): the method of claim 1, further comprising sequencing the amplified ligated-nucleic acids (claim 47), in the reply filed on October 11, 2019 was previously acknowledged.  

Claims 43-45, 48, 49, 59-62, 64, 65, 71 and 82 (claim 71, now canceled) were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.

Claims 3, 4, 11, 13, 16-23, 30, 31, 34-36, 39, 40 and 85-88 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 11, 2019.
The restriction requirement was deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 1, 5, 7, 9, 26, 38, 41, 42, 42, 47 and 84 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application filed October 19, 2017 claims the benefit of US Provisional Patent Application No. 62/410,172, filed October 19, 2016.

Withdrawn Objections/Rejections

objection not specifically addressed below are herein withdrawn. 

Double Patenting
The provisional rejection of claims 1, 5, 7, 9, 26, 38, 41, 42, 42, 47 and 84 is withdrawn on the ground of nonstatutory double patenting as being unpatentable over claims 56-78 of copending US Patent Application No. 16/627,035 in view of Winz et al. due to the allowance of the Application as US Patent No. 10851131 on December 1, 2020.


Maintained Objections/Rejections
Claim Interpretation: the Examiner has interpreted the term “to form” as recited in claim 1 to refer to a clause that simply expresses the intended result of process steps positively recited and, thus, the term is not given patentable weight (See; MPEP 2111.04).
The Examiner has interpreted the term “a terminal 3’-modified ddNTP comprising a 3’ azido moiety” to refer to ddNTPs that are modified at the terminal 3’-position, wherein the 3’-azido moiety can be present at any 3’ position within the ddNTP including the terminal 3’ position.
The Examiner has interpreted the term “a terminal 5’-modified ddNTP comprising a 5’ alkynyl moiety” to refer to ddNTPs that are modified at the terminal 5’-position, wherein the 5’-alkynyl moiety can be present at any 5’ position within the ddNTP including the terminal 5’ position.
The Examiner has interpreted the terms “wherein the terminal 3’-modified dNTP is incorporated...template independent polymerase” as recited in claim 1 to refer to a step in the reaction sequence, such that the term describes a limitation of the claim and states a condition that is material to patentability (See; MPEP 2111.04).
The Examiner has interpreted the term “dideoxynucleotide” or “ddNTP” to refer to a nucleotide that does not have a 3’ hydroxyl group (consistent with paragraph [0077], lines 14-15 of the instant published Specification).

Response to Arguments
Applicant’s arguments filed February 11, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant argues that the term “thereby forming” should be given patentable weight because the sentence recites the actual result of forming a plurality of ligated nucleic acids through the click chemical reaction; and points to paragraph [0053] for the definition of “ligated nucleic acids” (Applicant Remarks, pg. 11, first full paragraph); and (b) that the terms “a terminal 3’-modified ddNTP comprising a 3’ azido moiety...” do not refer to ddNTPs that are modified at any position, but as a substitution containing an azido moiety on the 3’ carbon of the dideoxyribose and a substation containing an alkyne moiety on the 5’ carbon of the ddNTP (Applicant Remarks, pg. 11, last partial paragraph; and pg. 12, first partial paragraph).
Regarding (a), regarding the term “amplifying the plurality of ligated-nucleic acids, thereby preparing a nucleic acid library of amplified ligated-nucleic acids”, Applicant’s arguments are found persuasive because instant claim 1 recites a reaction between a “plurality of cellular nucleic acids” and “a plurality of adaptor nucleic acids”, while indicating that “a library” is formed. As noted in the instant as-filed Specification, a “library” is defined as a collection of nucleic acids having different chemical compositions. Thus, the term is given patentable weight.
Regarding (b), it is noted that instant claim 1 uses the term “comprising” which is open ended and does not exclude additional, unrecited elements or method steps, for example, such as excluding additional substitutions and/or modifications of the ddNTP. The Examiner notes that instant claim 1 recites, for example, “a terminal 3’-modified dideoxynucleotide (ddNTP) comprising a 3’-azido moiety”, which broadly encompasses any terminal 3’-modified ddNTP that also comprises a 3’-azido moiety, as well as, encompassing a ddNTP that is modified at the 3’ end with an azide. Contrary to Applicant’s suggestion, instant claim 1 does not recite, for example, “ddNTPs that are modified at the 3’-terminus with an azido moiety”. For clarity, the Examiner has interpreted the term “a terminal 3’-modified ddNTP comprising a 3’ azido moiety” to refer to ddNTPs that are modified at the terminal 3’-position, wherein the 3’-azido moiety can be present at any 3’ position within the ddNTP including the terminal 3’ position; and the term “a terminal 5’-modified ddNTP comprising a 5’ alkynyl moiety” to refer to ddNTPs that are 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 5, 7, 9, 26, 38, 41, 42, 47 and 84 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite for the recitation of the term “the ligated-nucleic acid” in line 10. There is insufficient antecedent basis for the term “the ligated-nucleic acid” in the claim because claim 1, line 3 recites the term “a plurality of ligated-nucleic acids”.
Claim 1 is indefinite for the recitation of the term “ligated-nucleic acid in the 5’ to 3’ direction” in line 10 because there the instant as-filed Specification does not teach a backbone linkage having the structure of instant claim 1 including wherein the linkage is ligated in the 5’ to 3’ direction. Moreover, a reaction between a 3’-azido moiety and a 5’-alkynyl moiety do not form a triazole comprising an amide moiety in the 5’ to 3’ direction, such that it is unclear as to the ddNTP modifications and/or how the linkage molecule is formed and, thus, the metes and bounds of the claim cannot be determined.
Claims 5, 7, 9, 26, 38, 41, 42, 47 and 84 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 103
	Please Note: the references have been modified slightly in view of Applicant’s amendments and arguments, filed 02-11-2021.

(1)	The rejection of claims 1, 5, 7, 9, 26, 38, 41, 42, 42, 47 and 84 is maintained under 35 U.S.C. 103 as being unpatentable over El-Sagheer et al. (Quarterly Reviews of Biophysics, 2015, 48(4), 429-436; of record) in view of Winz et al. (International Patent Application WO2013013820, published January 31, 2013; of record) as evidenced by Hein et al. (Pharmaceutical Research, 2008, 25(10), 2216-2230; of 
Regarding claims 1 (in part), 26, 38, 41, 42, 47 and 84, El-Sagheer et al. teach that it is the synthesis of large DNA constructs for applications in synthetic biology is routinely carried out by multiple cycles of PCR amplification of oligonucleotide pools (interpreted as a plurality), mismatch repair, cloning, sequencing, and selection (interpreted as nucleic acid libraries of amplified ligated-nucleic acids) (pg. 429, col 1, first partial paragraph, lines 1-5). El-Sagheer et al. teach the development of a chemical process based on the CuAAC reaction (click chemistry) to ligate DNA strands and produce an unnatural triazole backbone linkage, such that the chemical reaction is templated by a complementary DNA splint which accelerates the reaction and provides the required specificity, wherein the resultant 1,4-triazole linkage is read through by DNA and RNA polymerases and is biocompatible in the bacterial and human cells (interpreted as click chemistry; and backbone linkage, claim 1) (Abstract). El-Sagheer et al. teach that synthetic biology is routinely carried out by multiple cycles of polymerase chain reaction (PCR) amplification of oligonucleotide pools, mismatch repair, cloning, sequencing and selection; as well as, a combination of PCR amplification followed by controlled insertion of modified oligonucleotides (interpreted as amplifying nucleic acids by PCR before incorporating terminal 3’-modified ddNTP, claim 42) (pg. 429, col 1; first partial paragraph, lines 1-4; and pg. 430, col 1; first full paragraph, lines 10-12). El-Sagheer et al. teach that there are limitations in the solid-phase synthesis of oligonucleotides including imperfect coupling and side-reactions (pg. 430, last partial paragraph, lines 11-16). El-Sagheer et al. teach an efficient chemical ligation method that increases the maximum achievable size of chemically synthesized oligonucleotides and could in principle be optimized for the total synthesis of large DNA constructs (pg. 430, col 2; first full paragraph, lines 1-4). El-Sagheer et al. teach producing a biocompatible chemical linkage using the copper (I)-catalyzed version of the Huisgen’s [3+2] azide-alkyne cycloaddition reaction developed by Sharpless et al. in 2002 (Rostovtsev et al., 2002; Tornoe et al., 2002) (interpreted as click chemistry, claim 1) (pg. 430, col 2, last partial paragraph), wherein it is known that the copper (I)-catalyzed Huisgen 1,3-dipolyar cycloaddition of azides and terminal alkynes to form 1,2,3-triazoles is the model example of a click reaction that can be performed over a wide range of temperatures (0-160oC) in a variety of solvents, and Hein et al. (encompassing a reaction temperature of less than 0oC) (pg. 2218, col 1, second full paragraph); and wherein it is known that ligation reactions can be accelerated by freezing the reaction mixture in water at -20oC as evidenced by Agten et al. (pg. 42, col 1, second full paragraph, lines 3-6). El-Sagheer et al. the design of a biocompatible triazole linkage that can be tolerated by DNA and RNA polymerase enzymes in vitro and in vivo; and the evaluation of the triazole linkage for RNA synthesis (pg. 431, col 1; first partial paragraph, lines 10-12; and pg. 431, col 2; last partial paragraph, lines 1-2). El-Sagheer et al. teach that in initial biochemical studies a click-ligated DNA strand containing triazole linkage A was used as a template in PCR (Fig. 1a), wherein amplification was successful but DNA sequencing of the progeny strands revealed only a single thymidine at the ligation site instead of the two adjacent thymidines that were present in the original template (pg. 431, col 1, last full paragraph, lines 19-25), wherein it is known in the art that the omission of one nucleotide around a biocompatible triazole linkage would not be an issue because the identity of the base would be known as evidenced by Chen et al. (pg. 7599, col 2, first full paragraph). El-Sagheer et al. teach that the DNA strands required to create this linkage by click ligation include thee 3’-alkyne oligonucleotide, 5’-azide oligonucleotide and bifunctional 3’-alkyne-5’-azide oligonucleotide can all be made by the solid-phase phosphoramidite method (interpreted as 3’-azido moiety; 5’-alkynyl moiety; forming modified backbone; and attached to a solid support, claims 1, 38 and 41) (pg. 431, col 2; first partial paragraph, lines 2-5). El-Sagheer et al. teach that several 81-mer DNA templates, each containing a single triazole, were made to test the biocompatibility of the artificial linkage, wherein PCR produced amplicons in which the entire sequence was ready through accurately; and that three 100-mer oligonucleotides were ligated to give a 300-mer DNA construct with two triazole linkages, such that the PCR amplification and DNA sequencing indicated that the amplicon was a faithful copy of the original template, wherein PCR, RCA and linear copying were used to demonstrate that the triazole linkage is compatible with DNA polymerases (interpreted as preparing a nucleic acid library of ligated-nucleic acids; amplifying the plurality of ligated-nucleic acids; and sequencing, claims 1 and 47) (pg. 431, col 2; first partial paragraph, lines 7-12, 21-23 and 32-35). El-Sagheer et al. teach in Figure 1, (a) the synthesis and PCR amplification from the first generation triazole DNA backbone linkage (interpreted as comprising the structure of claim 1); (b) isomerization at the amide bond; (c) replication (d) first-generation triazole linkage A, second generation triazole linkage B, triazole linkage C in DNA, canonical DNA linkage D (interpreting linkages A-D as a plurality of ligated nucleic-acids; amplification resulting in a library; reacting a 3’-modified ddNTP and a 5’-modified ddNTP; amplifying; and the backbone structure of claim 1, claim 1) (pg. 432, Figure 1). Figure 1 is shown below:

    PNG
    media_image1.png
    224
    840
    media_image1.png
    Greyscale
              
    PNG
    media_image2.png
    270
    368
    media_image2.png
    Greyscale

                                               Figure 1(a)                                                                           Figure 1(b)

          
    PNG
    media_image3.png
    450
    441
    media_image3.png
    Greyscale
                 
    PNG
    media_image4.png
    217
    197
    media_image4.png
    Greyscale
  
                                                      Figure 1(c)                                                  Figure 1(d)(A)                                    
Although El-Sagheer et al. do not specifically exemplify that click reaction is performed at a temperature of about 20oC to about 65oC, or at less than 0oC, El-Sagheer et al. do teach producing a biocompatible chemical linkage using the copper (I)-catalyzed version of the Huisgen’s [3+2] azide-alkyne cycloaddition reaction developed by Sharless et al. in 2002 (Rostovtsev et al., 2002; Tornoe et al., 2002), wherein it is known that the copper (I)-catalyzed Huisgen 1,3-dipolyar cycloaddition of azides and terminal alkynes to form 1,2,3-triazoles is the model example of a click reaction that can be performed over a wide range of temperatures including 0-160oC, in a variety of solvents, and over a wide range of pH values as evidenced by Hein et al.; and wherein it is known that ligation reactions can be accelerated by freezing the reaction mixture in water at -20oC as evidenced by Agten et al., such that one of ordinary skill in the oC.
El-Sagheer et al. do not specifically exemplify a template independent polymerase (instant claim 1, in part); or that the template independent polymerase is TdT, PolyA polymerase or CCA-adding RNA polymerase (instant claim 5); TdT and a yield of at least 70% (instant claim 7); incorporation at a temperature of about 20oC to about 40oC (instant claim 9).
Regarding claims 1 (in part), 5, 7 and 9, Winz et al. teach a post-synthetic enzymatic incorporation of chemical modifications or functionalizations of RNA oligonucleotides for their labeling including wherein in the first step, the RNA oligonucleotide is tailed by the incorporation of a convertible azido-modified (N3-modified) nucleotide at the 3’-terminus in an enzymatic reaction with a nucelotidyl transferase such as the enzyme poly(A) polymerase (PAP) (interpreted as a template independent polymerase) and an N3-modified nucleoside triphosphate (N3-modified NTP), and in the second step, the functionalization is accomplished with an azide-reactive group such as via a copper-catalyzed 1,3-dipolar cycloaddition reaction between the incorporated N3-modified nucleotide and a functional group containing a terminal alkyne moiety (copper-catalyzed click reaction) (corresponding to a template independent polymerase; and polyA polymerase, claims 2 and 5) (Abstract, lines 1-5). Winz et al. teach that nucelotidyl transferases of the invention exhibit an incorporation activity for the whole spectrum of N3-modified NTPs including ddATP, ddGTP, ddTTP, ddCTP and ddUTP, such as 3’-N3-2’,3’-ddNTP, 3’-N3-3’dATP and 3’-N3-2’,3’-ddATP (corresponding to 3’-modified ddNTPs, and a plurality of nucleic acids) (pg. 14, lines 12-20; and pg. 15, line 1). Winz et al. teach that there are four possibilities in order to specifically modify RNA oligonucleotides at the 3’-terminus including the use of T4-RNA-ligase, terminal deoxy-nucleotidyl transferase (TdT), or poly(A) polymerase (PAP) (corresponding to TdT, claims 5 and 7) (pg. 4, lines 5-9). Winz et al. teach in Example 2, that N3-NTP and TdT were incubated at 37oC for 60-90 minutes (interpreted as a temperature encompassing about 20oC to about 40oC, claim 9) (pg. 22, lines 1-7 and 25-27). Winz et al. teach that to confirm a successful incorporation of a single N3-modified NTP, LC-MS analysis of precipitated product of a reaction was performed, such that a reaction yield of ~80%, and the identity of the tailing product could be confirmed according to 5’-termini of RNA sequences within natural isolates; and that highly abundant natural RNAs or chemically synthesized sequences are available at high concentrations (interpreted as cellular nucleic acids) (pg. 3, lines 11-12; and pg. 16, lines 25-28). Winz et al. teach in Figure 1, the analysis of the tailing of RNA by yeast PAP and E. coli PAP, and by TdT and Cid 1 PUP with 7, 6, or 5 different NTP analogs; and that Figure 6 shows the results of incorporation and subsequent click-conversion with Alexa Fluor 647 alkyne for different RNAs (pg. 7, lines 3-5; pg. 8, lines 1-2; and Figures 1 and 6).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view the benefits of incorporating a chemical modifications or functionalizations into RNA oligonucleotides as exemplified by Winz et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of producing biocompatible chemical linkages using click chemistry as disclosed by El-Sagheer et al. to include the method for the incorporation of chemical modifications of RNA oligonucleotides such as azido-modified nucleotides at the 3’-terminus in an enzymatic reaction using a template independent polymerase such as a nucelotidyl transferase including poly(A) polymerase (PAP) or TdT as taught by Winz et al. with a reasonable expectation of success in efficiently enzymatically incorporating 3’-azide modifications into DNA or RNA with high specificity; in using a copper-catalyzed cycloaddition reaction (‘click reaction’) to efficiently ligate nucleic acids comprising a terminal 3’-azido modified ddNTP with a terminal 5’-modified ddNTP comprising a 5’-alkynyl moiety; and/or for use in producing an unnatural triazole backbone linkage that can be read through by DNA and RNA polymerases, and which are biocompatible in bacterial and human cells.

rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed February 11, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) El-Sagheer expressly teaches that the DNA strands required to create the triazole linkage by click chemistry can all be made by solid-phase phosphoramidite method to introduce the 3’-alkyne moiety and the 5’-azido moiety, where the nucleic acids of steps (i) and (ii) of claim 1 are cellular nucleic acids from a sample, and the method prepares a nucleic acid library, such that paragraphs [0047]; [0053] and [0054] provide a definition of “cellular nucleic acids” and “nucleic acid library” because PCR as employed by E-Sagheer would only create the same copies of the DNA construct (e.g., a collection of nucleic acids having different chemical compositions) (Applicant Remarks, pg. 15, last partial paragraph; and pg. 16, first partial paragraph); (b) there is no reason to use the teaching of Winz in El-Sagheer because it isn’t necessarily obvious to use Winz’s method in the solid phase synthesis of oligonucleotides as taught by El-Sagheer (pg. 16, first full paragraph); (c) there is no reason to use the teaching of El-Sagheer in the claimed method because El-Sagheer states that the result of using the triazole linkage A as a template in PCR was disappointing, such that one would not choose an inferior linkage design as disclosed in El-Sagheer (Applicant Remarks, pg. 16, last partial paragraph; and pg. 17, first partial paragraph); and (d) there is no reason to use the condition disclosed in Agten in the claimed method because it refers to an oxime linkage, wherein it was discovered that the claimed click reaction can be performed at less than zero degrees (Applicant Remarks, pg. 17, first full paragraph).
Regarding (a), as noted supra, instant claim 1 uses the term “comprising” which is open ended and does not exclude additional, unrecited elements or method steps, for example, such as excluding additional backbone linkages (e.g., linkages A-D). Moreover, as indicated in MPEP 2145(IV), none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Regarding Applicant’s assertion that El-Sagheer et al. do not teach a “nucleic acid library”, the Examiner disagrees. El-Sagheer et al. teach the synthesis of large DNA constructs for applications in synthetic biology is routinely carried out by multiple cycles of PCR amplification of oligonucleotide pools, mismatch repair, cloning, sequencing, and selection (interpreted as encompassing nucleic acid libraries of amplified ligated-nucleic acids); that alkynes and azides can readily be attached to nucleic acids; that linkages A-D were prepared (interpreted as a nucleic acid library of amplified ligated-nucleic acids); that several 81-mer DNA templates, each containing a single triazole, were made to test the biocompatibility of the artificial linkage, wherein PCR produced amplicons in which the entire sequence was ready through accurately; and that three 100-mer oligonucleotides were ligated to give a 300-mer DNA construct with two triazole linkages, such that the PCR amplification and DNA sequencing indicated that the amplicon was a faithful copy of the original template (interpreting linkages A-D, the 81-mer DNA templates, and the 300-mer template as a plurality of ligated-nucleic acids, a plurality of cellular nucleic acids, a plurality of adaptor nucleic acids, and amplification to form a library having different chemical compositions). Winz et al. teach the functionalization of RNA oligonucleotides, and the incorporation of chemical modifications such as ddNTPs that are modified at the 3’-terminus with an azido moiety, as well as, 5’ labeled oligonucleotides including terminal alkynes, which are incubated with N3-NTP to carry out a copper-catalyzed click reaction; that Figure 1 shows the analysis of tailing of RNA with 7 different NTP analogs; and that Figure 6 shows the results of incorporation and subsequent click-conversion with Alexa Fluor 647 alkyne for different RNAs including reactions at different RNA concentrations (interpreted as a plurality of cellular nucleic acids, a plurality of adaptor nucleic acids, and a nucleic acid library). Thus, the combined references of El-Sagheer et al. and Winz et al. clearly teach all of the limitations of the claims including preparing a nucleic acid library. Regarding Applicant’s assertion that El-Sagheer does not teach “cellular nucleic acids” because El-Sagheer teach that the DNA strands required to create the triazole linkage are made by solid-phase synthesis methods, the Examiner disagrees with Applicant’s interpretation of the claim language, and the teachings of the as-filed Specification. First, instant claim 1 recites “reacting a sample”, but does not provide a definition for the source of the “sample”, such that the term “sample” can Secondly, although the instant as-filed Specification appears to equate “cellular nucleic acids” with “naturally occurring nucleic acids” (See, paragraph [0047]), the Examiner notes that instant claim 1 actually recites “cellular nucleic acids” that are modified. Clearly, “cellular nucleic acids” modified with an azido moiety and/or an alkynyl moiety are synthetically produced as indicated in the instant as-filed Specification (Schemes 2 and 3, paragraphs [00148]-[00149]). Thus, the modified “cellular nucleic acids” reacted in instant claim 1 are clearly not naturally occurring and are not produced or obtained from a cell. Thirdly, it is noted that the instant as-filed Specification states that: 
“[P]articular forms of polynucleotides of the invention include all types of nucleic acids found in an organism as well as synthetic nucleic acids such as polynucleotides produced by chemical synthesis” (underline added) (paragraph [0048]). 

“[N]ucleic acids exemplified herein can include nucleic acids obtained from any source” (paragraph [0054]).

Thus, the instant as-filed Specification indicates that nucleic acids can be synthetic nucleic acids, and that the nucleic acids can be obtained from any source. Fourth, assuming arguendo that the “cellular nucleic acids” from the unidentified sample as recited in instant claim 1 are naturally occurring as suggested by Applicant, the Examiner notes that El-Sagheer et al. teach RNA obtained from the native control DNA template; and E. coli colonies (interpreted as cellular nucleic acids) (See, pg. 435, col 1, last partial paragraph) (See, pg. 432, col 1; first partial paragraph, lines 1-3); while Winz et al. teach 5’-termini of RNA sequences within natural isolates; and samples from natural sources including highly abundant natural RNAs; that chemically synthesized sequences are available at high concentrations; and labeling natural RNA oligonucleotide isolates (interpreted as cellular nucleic acids) (See; pg. 3, lines 11-12; and pg. 16, lines 25-28). Thus, the combined references of El-Sagheer et al. and Winz et al. teach all of the limitations of the claims including a plurality of ligated-nucleic acids, preparing a nucleic acid library, and “cellular nucleic acids” as encompassed by instant claim 1.
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments, and the teachings of the cited references. It is noted that "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill MPEP 2144(I) recites that; “[T]he rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). Regarding Applicant’s assertion that there is no reason to use the teaching of Winz in El-Sagheer because it is not necessarily obvious to use Winz’s method in the solid phase synthesis of oligonucleotides as taught by El-Sagheer because they have completely different reaction conditions, the Examiner contends that one of skill in the art would use the teachings of Winz et al. in the method of El-Sagheer et al. for exactly that reason. El-Sagheer et al. teach that there are limitations in the solid-phase synthesis of oligonucleotides including chemically modified DNA such as higher error rates, imperfect coupling and side-reactions; while Winz et al. teach an improved enzymatic method for the functionalization of RNA oligonucleotides. Moreover, Applicants are reminded that the motivation for combining the teachings of the prior art may be different from Applicants’ motivation to make the disclosed compositions. The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The Office has provided motivation to modify the method of producing biocompatible chemical  that can be read through by DNA and RNA polymerases, and which are biocompatible in bacterial and human cells.
Regarding (c), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including with regard to non-preferred embodiments. Regarding Applicant’s assertion that there is no reason to use the linkage of El-Sagheer et al. because the linkage of El-Sagheer et al. is an inferior linkage, the Examiner disagrees. As an initial matter, the question appears to be whether one of ordinary skill in the art would have combined El-Sagheer et al. with Winz et al., and not whether one would use the triazole linkage A taught by El-Sagheer et al. in the claimed method, particularly, given that El-Sagheer et al. and instant claim 1 exemplify and encompass the same linkage. The Examiner respectfully points out that instant claim 1 recites only two steps, (i) forming a plurality of ligated-nucleic acids; and (ii) amplifying the plurality of ligated-nucleic acids, both of which are taught by El-Sagheer et al. Thus, it is unclear to the Examiner how the structure of backbone linkage A as taught by El-Sagheer et al. is an inferior linkage with respect to instant claim 1 since no particular structure of the ligated-nucleic acids, result, outcome and/or use of the linkage is recited in instant claims. Moreover, it is known in the art that the omission of one nucleotide around a biocompatible triazole linkage is not considered to be an issue because the identity of the base would be known as evidenced by Chen et al. Furthermore, the Examiner can imagine a variety of reasons that one of ordinary skill in the art would choose to produce backbone linkage A such as using backbone linkage A to produce libraries of ligated-nucleic acids; as a first generation control structure to compare with newly synthesized backbone linkages; to carry out additional assays (e.g., carrying out amplification and/or sequencing by different 
Regarding (d), regarding Applicant’s assertion that there is no reason to use the condition disclosed in Agten in the claimed method because it refers to an oxime linkage, the Examiner disagrees. As an initial matter, it is noted that no temperature or reaction conditions are recited in instant claim 1. Moreover, it is noted that Agten et al. is an evidentiary reference indicating that ligation reactions can be accelerated by freezing the reaction mixture. Thus, Agten et al. is germane to the issue of temperature during ligation reactions.


New Objections/Rejections
Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1, 5, 7, 9, 26, 38, 41, 42, 47 and 84 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. This is a new rejection necessitated by amendment of the claims in the response filed 02-11-2021.
MPEP § 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112, para. 1, as lacking adequate written description”. According to MPEP § 2163.I.B, “While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117”.
The claim contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art (hereafter the Artisan), that the inventor(s), at the time the application was filed, had possession of the claimed invention. 37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application". Claim 1 recites (in part), “a modified backbone linkage comprising the structure
    PNG
    media_image5.png
    82
    169
    media_image5.png
    Greyscale
 in the ligated-nucleic acid in 5’ to 3’ direction” in lines 9-10. Upon review of the instant as-filed Specification, support was not found for the triazole structure comprising an amide in the 5’ to 3’ direction as recited in instant claim 1. The instant as-filed Specification, filed January 19, 2018 recites, “reaction between a 3’ azide and a 5’ alkyne to form a triazolyl linker” (See; as-filed Specification, paragraph [0004]); and “a 3’-azido group for the polynucleotide input (FIG. 17A) and a 3’-alkynyl group for the polynucleotide fragment (FIG. 17B)” (See; as-filed Specification, paragraph [0033]; and Figure 17); and I 5'-azido; (ix) 3'-nitrone I 5'-cyclooctynyl; or (x) 3'-cyclooctynyl I 5'-nitrone” (See; as-filed Specification, paragraph [0093]), wherein Applicant elected that the 3’ functional moiety is a 3’-azido and the 5’-functional moiety is a 5’-alkynyl (claim 15), in the reply filed October 11, 2019.
Applicant does not provide any information regarding where support can be found for the amended claims. No teaching of “a modified backbone linkage comprising the specific structure
    PNG
    media_image5.png
    82
    169
    media_image5.png
    Greyscale
 in the ligated-nucleic acid in 5’ to 3’ direction” is taught by the instant as-filed Specification.
A claim by claim analysis and for independent claim 1, and a method step by method step analysis regarding where support can be found in the originally filed specification is respectfully suggested. See MPEP § 2163 particularly § 2163.06.
Claims 53, 81-86 and 88-90 will remain rejected until Applicant cancels all new matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1, 5, 7, 9, 26, 38, 41, 42, 47 and 84 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Chen (Thesis; University of Southampton, 2014, 1-205) as evidenced by El-Sagheer et al. (Journal of the American Chemical Society, 2009, 131(11), 3958-3964). This is a new rejection necessitated by amendment of the claims in the response filed 02-11-2021.
Regarding claims 1, 5, 7, 9, 26 and 42, Chen teaches that introducing alkyne or azide groups at the DNA/RNA 3’-end via enzymatic incorporation allows copper-catalyzed alkyne-azide cycloaddition (CuAAC) (interpreted as click chemistry) or copper-free Strain Promoted Alkyne-Azide Cycloaddition (SPAAC) Click ligation reactions to be performed on PCR products and other natural DNA and RNA, such that subsequent chemical ligation can be utilized for transformations which could be difficult to carry out using DNA/RNA ligases (interpreted as PCR amplification, claim 1) (Abstract, lines 1-5). Chen teaches that for RNA, only commercially available AzdCTP was incorporated by yeast poly(A) polymerase (yeast PAP), wherein RNA click ligation was explored for 3’-adaptor ligation for use in small RNA sequencing protocols to solve the sequence-bias problem caused by enzymatic ligation (interpreted as a template independent polymerase; and sequencing, claims 1 and 47) (Abstract, last full paragraph). Chen teaches that short triazole linkages (triazole Backbone A and B, Figure 1.20) have great potential in biological applications, such that triazole Backbone B in DNA was faithfully read through by various DNA polymerases such as GoTaq, Taq, and Pfu DNA polymerases; while Backbone A induced a single nucleotide deletion on read-through  (interpreting Pfu as a template independent polymerases; DNA polymerases as encompassing template-independent polymerases; and forming a plurality of ligated-nucleic acids, claim 1) (pg. 24, second full paragraph). Chen teaches pyrosequencing and massively parallel automatic Illumina sequencing, as well as, Roche 454 pyrosequencing (interpreted as sequencing, claim 47) (pg. 15, last two full paragraphs). Chen teaches that to synthesize Backbone A, a 5’ alkyne was introduced on to DNA via an alkyne bearing a phosphoramidite such as 5’-propargylamido-dT, such that the oligonucleotide chain for coupling was synthesized in the 5’ to 3’ direction (interpreted as the 5’ to 3’ direction) using reverse phosphoramidites, which allows 5’-phosphodiester monomer (5) to be added to the 3’-end of the chain (interpreting Backbone A as the structure recited in claim 1; ligated –nucleic acid in the 5’ to 3’ direction; Backbone A is shown below:

    PNG
    media_image6.png
    321
    383
    media_image6.png
    Greyscale

Figure 1.20
Chen teaches that DNA (interpreted as a plurality of cellular nucleic acids) is produced by PCR (interpreted as amplifying before incorporating), the 5’-alkyne or azide can be introduced via the PCR primer (interpreted as a plurality of adaptor nucleic acids), such that by combining this with 3’-alkyne or azide modified nucleoside triphosphates, both 5’ and 3’-labelling can be achieved on a single PCR strand (interpreted as forming a plurality of ligated-nucleic acids; a plurality of cellular nucleic acids; a plurality of adaptor nucleic acids; and amplifying before incorporating, claims 1 and 42) (pg. 31, first full paragraph, lines 1-4). Chen teaches that enzymes used to synthesize DNA include various DNA polymerases from different species, reverse transcriptase and terminal deoxynucleotidyl transferase (TdT), which uniquely works on single stranded DNA, wherein TdT can be a better candidate for alkyne/azide labeling because it is a template-independent polymerase (interpreted as a template independent polymerase; and TdT, claims 1, 5 and 7) (pg. 31, last full paragraph, lines 1-3; and pg. 31, last partial paragraph). Chen teaches that like TdT for DNA, poly(A) polymerase is a template-independent ribonucleotidyl transferase (interpreted as a template-independent enzyme) (pg. 9, first partial paragraph). Chen teaches utilizing commercially available 3’-azido-2’,3’’-didieoxynucleotide triphosphate (AzdNTP) and 2’-azido-2’-dNTP to label RNA 3’ or 2’ ends for further dye labeling by CuAAC and SPAAC chemistry including the use of terminal deoxynucleotidyl transferase (TdT) (interpreted as forming a plurality of ligated-nucleic acids; and TdT, claims 1, 5 and 7) (pg. 34, last full paragraph, lines 1-10). Chen teaches that to generate RNA sequencing libraries, biologically-derived copied into DNAs and then PCR-amplified (interpreted as amplifying the plurality of ligated-nucleic acids; and forming libraries, claim 1) (pg. 104, last partial paragraph). Chen teaches the use of oligodeoxynucleotides (ODNs) 1-30 and oligodeoxyribonucleotides (ORNs) 1-21 were used in the reactions; as well as, commercially available AzdTTP and 3’-N3-2’,3’-ddATP and 3’-N3-2’,3’-ddTTP, wherein reactions were carried out at 37oC for 60 min (TdT: 90 min) using Yeast Pap, E. coli PAP, Cid1 PUP and TdT (a plurality of nucleic acids; a plurality of adaptors; Yeast PAP and TdT as template independent polymerases; click chemistry at about 20oC-65oC; and terminal modified ddNTPs, claims 1, 9, 26 and 41) (pg. 80, last partial paragraph; pg. 81, first partial paragraph; pg. 81, Figure 5.2; and pgs. 183-186, Tables).
	Regarding claim 38, Chen teaches oligonucleotide synthesis and purification, such that the standard DNA and RNA phosphoramidites, solid supports and additional reagents were purchased from Link Technologies and Applied Biosystems, wherein oligonucleotide synthesis was carried out on an Applied Biosystems 394 automated DNA/RNA synthesizer (interpreted as a plurality of cellular nucleic acids attached to a solid support before reacting with the plurality of adaptor nucleic acids, claim 38) (pg. 178, first full paragraph). Chen teaches that after cleavage from the solid support and deprotection of the nucleobases, oligonucleotides containing solution were concentrated to a small volume (pg. 181, first full paragraph).
	Regarding claim 41, Chen teaches that to synthesize triazole Backbone A, a 5’-alkyne was introduced on to DNA via an alkyne-bearing phosphoramidite such as 5’-propargylamido-dT (compound 8, Scheme 1.9) in the final cycle of solid-phase synthesis as described in reference [69] by El-Sagheer et al. (interpreted as encompassing adaptor nucleic acids attached to a solid support, claim 41) (pg. 24, last full paragraph, lines 1-3; and reference [69]), wherein it was known that ODN-4 was synthesized by assembling the required sequence in the 5’ to 3’ direction on a C3 spacer SynBase column (interpreted as a solid support), such that incorporation of AZT at the 3’ end was achieved by manual addition of AZT phosphodiester monomer 3 to the solid support on the oligonucleotide column as evidenced by El-Sagheer et al. (pg. 3963, col 1; second full paragraph, lines 1-8).
	Regarding claim 84, Chen teaches that in the general procedures for enzymatic reactions and analysis, AzdTTP, 2’-N3-2’-dUTP and 2’-N3-2’-dATP were incubated on a BIO-RAD T100 Thermal Cycler, wherein the enzymatic reaction was stopped by freezing the sample in liquid nitrogen, then mixing an equal volume of formamide (interpreted as click reaction performed at less than 0oC, claim 84) (pg. 188, first and second full paragraphs).
	Chen does not specifically exemplify sequencing of the amplified ligated-nucleic acids.
Chen meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 

(2)	Claims 1, 5, 7, 9, 26, 38, 41, 42, 47 and 84 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Thesis; University of Southampton, 2014, 1-205) in view of El-Sagheer et al. (Quarterly Reviews of Biophysics, 2015, 48(4), 429-436; of record) as evidenced by El-Sagheer et al. (Journal of the American Chemical Society, 2009, 131(11), 3958-3964); and Chen et al. (Chemical Communications, 2014, 50, 7597-7600). This is a new rejection necessitated by amendment of the claims in the response filed 02-11-2021.
Regarding claims 1, 5, 7, 9, 26, 42 and 47, Chen teaches that introducing alkyne or azide groups at the DNA/RNA 3’-end via enzymatic incorporation allows copper-catalyzed alkyne-azide cycloaddition (CuAAC) (interpreted as click chemistry) or copper-free Strain Promoted Alkyne-Azide Cycloaddition (SPAAC) Click ligation reactions to be performed on PCR products and other natural DNA and RNA, such that subsequent chemical ligation can be utilized for transformations which could be difficult to carry out using DNA/RNA ligases (interpreted as PCR amplification, claim 1) (Abstract, lines 1-5). Chen teaches that for RNA, only commercially available AzdCTP was incorporated by yeast poly(A) polymerase (yeast PAP), wherein RNA click ligation was explored for 3’-adaptor ligation for use in small RNA sequencing protocols to solve the sequence-bias problem caused by enzymatic ligation (interpreted as a template independent polymerase; and sequencing, claims 1 and 47) (Abstract, last full paragraph). Chen teaches that short triazole linkages (triazole Backbone A and B, Figure 1.20) have great potential in biological applications, such that triazole Backbone B in DNA was faithfully read through by various DNA polymerases such as GoTaq, Taq, and Pfu DNA polymerases; while Backbone A induced a single nucleotide deletion on read-through  (interpreting Pfu as a template independent polymerases; DNA polymerases as encompassing template-independent polymerases; and forming a plurality of ligated-nucleic acids, claim 1) (pg. 24, second full paragraph). Chen teaches that to Backbone A, a 5’ alkyne was introduced on to DNA via an alkyne bearing a phosphoramidite such as 5’-propargylamido-dT, such that the oligonucleotide chain for coupling was synthesized in the 5’ to 3’ direction (interpreted as the 5’ to 3’ direction) using reverse phosphoramidites, which allows 5’-phosphodiester monomer (5) to be added to the 3’-end of the chain (interpreting Backbone A as the structure recited in claim 1; ligated –nucleic acid in the 5’ to 3’ direction; and reacting cellular nucleic acids with adaptor nucleic acids, claim 1) (pg. 24, last full paragraph; and pg. 25, Figure 1.20). The structure of Backbone A is shown below:

    PNG
    media_image6.png
    321
    383
    media_image6.png
    Greyscale

Figure 1.20
Chen teaches that DNA (interpreted as a plurality of cellular nucleic acids) is produced by PCR (interpreted as amplifying before incorporating), the 5’-alkyne or azide can be introduced via the PCR primer (interpreted as a plurality of adaptor nucleic acids), such that by combining this with 3’-alkyne or azide modified nucleoside triphosphates, both 5’ and 3’-labelling can be achieved on a single PCR strand (interpreted as forming a plurality of ligated-nucleic acids; a plurality of cellular nucleic acids; a plurality of adaptor nucleic acids; and amplifying before incorporating, claims 1 and 42) (pg. 31, first full paragraph, lines 1-4). Chen teaches that enzymes used to synthesize DNA include various DNA polymerases from different species, reverse transcriptase and terminal deoxynucleotidyl transferase (TdT), which uniquely works on single stranded DNA, wherein TdT can be a better candidate for alkyne/azide labeling because it is a template-independent polymerase (interpreted as a template independent polymerase; and TdT, claims 1, 5 and 7) (pg. 31, last full paragraph, lines 1-3; and pg. 31, last partial paragraph). Chen teaches that like TdT for DNA, poly(A) polymerase is a template-independent ribonucleotidyl transferase (interpreted as a template-independent enzyme) (pg. 9, first 3’-azido-2’,3’’-didieoxynucleotide triphosphate (AzdNTP) and 2’-azido-2’-dNTP to label RNA 3’ or 2’ ends for further dye labeling by CuAAC and SPAAC chemistry including the use of terminal deoxynucleotidyl transferase (TdT) (interpreted as forming a plurality of ligated-nucleic acids; and TdT, claims 1, 5 and 7) (pg. 34, last full paragraph, lines 1-10). Chen teaches that to generate RNA sequencing libraries, biologically-derived RNAs need to be copied into DNAs and then PCR-amplified (interpreted as amplifying the plurality of ligated-nucleic acids; and forming libraries, claim 1) (pg. 104, last partial paragraph). Chen teaches the use of oligodeoxynucleotides (ODNs) 1-30 and oligodeoxyribonucleotides (ORNs) 1-21 were used in the reactions; as well as, commercially available AzdTTP and 3’-N3-2’,3’-ddATP and 3’-N3-2’,3’-ddTTP, wherein reactions were carried out at 37oC for 60 min (TdT: 90 min) using Yeast Pap, E. coli PAP, Cid1 PUP and TdT (a plurality of nucleic acids; a plurality of adaptors; Yeast PAP and TdT as template independent polymerases; click chemistry at about 20oC-65oC; and terminal modified ddNTPs, claims 1, 9, 26 and 41) (pg. 80, last partial paragraph; pg. 81, first partial paragraph; pg. 81, Figure 5.2; and pgs. 183-186, Tables). Chen teaches pyrosequencing and massively parallel automatic Illumina sequencing, as well as, Roche 454 pyrosequencing (interpreted as sequencing, claim 47) (pg. 15, last two full paragraphs).
	Regarding claim 38, Chen teaches oligonucleotide synthesis and purification, such that the standard DNA and RNA phosphoramidites, solid supports and additional reagents were purchased from Link Technologies and Applied Biosystems, wherein oligonucleotide synthesis was carried out on an Applied Biosystems 394 automated DNA/RNA synthesizer (interpreted as a plurality of cellular nucleic acids attached to a solid support before reacting with the plurality of adaptor nucleic acids, claim 38) (pg. 178, first full paragraph). Chen teaches that after cleavage from the solid support and deprotection of the nucleobases, oligonucleotides containing solution were concentrated to a small volume (pg. 181, first full paragraph).
	Regarding claim 41, Chen teaches that to synthesize triazole Backbone A, a 5’-alkyne was introduced on to DNA via an alkyne-bearing phosphoramidite such as 5’-propargylamido-dT (compound 8, Scheme 1.9) in the final cycle of solid-phase synthesis as described in reference [69] by El-Sagheer et al. (interpreted as encompassing adaptor nucleic acids attached to a solid support, claim ODN-4 was synthesized by assembling the required sequence in the 5’ to 3’ direction on a C3 spacer SynBase column (interpreted as a solid support), such that incorporation of AZT at the 3’ end was achieved by manual addition of AZT phosphodiester monomer 3 to the solid support on the oligonucleotide column as evidenced by El-Sagheer et al. (pg. 3963, col 1; second full paragraph, lines 1-8).
	Regarding claim 84, Chen teaches that in the general procedures for enzymatic reactions and analysis, AzdTTP, 2’-N3-2’-dUTP and 2’-N3-2’-dATP were incubated on a BIO-RAD T100 Thermal Cycler, wherein the enzymatic reaction was stopped by freezing the sample in liquid nitrogen, then mixing an equal volume of formamide (interpreted as click reaction performed at less than 0oC, claim 84) (pg. 188, first and second full paragraphs).
	Chen does not specifically exemplify sequencing of the amplified ligated-nucleic acids (instant claim 47, in part).
Regarding claim 47 (in part), El-Sagheer et al. teach the development of a chemical process based on the CuAAC reaction (click chemistry) to ligate DNA strands and produce an unnatural triazole backbone linkage, such that the chemical reaction is templated by a complementary DNA splint which accelerates the reaction and provides the required specificity, wherein the resultant 1,4-triazole linkage is read through by DNA and RNA polymerases and is biocompatible in the bacterial and human cells (interpreted as click chemistry; and backbone linkage, claim 1) (Abstract). El-Sagheer et al. teach an efficient chemical ligation method that increases the maximum achievable size of chemically synthesized oligonucleotides and could in principle be optimized for the total synthesis of large DNA constructs (pg. 430, col 2; first full paragraph, lines 1-4). El-Sagheer et al. teach producing a biocompatible chemical linkage using the copper (I)-catalyzed version of the Huisgen’s [3+2] azide-alkyne cycloaddition reaction developed by Sharless et al. in 2002 (Rostovtsev et al., 2002; Tornoe et al., 2002) (interpreted as click chemistry, claim 1) (pg. 430, col 2, last partial paragraph). El-Sagheer et al. teach that in initial biochemical studies a click-ligated DNA strand containing triazole linkage A was used as a template in PCR (Fig. 1a), wherein amplification was successful but DNA sequencing of the progeny strands revealed only a single thymidine at the ligation site instead of the two adjacent thymidines that were present in the original template (pg. 431, col 1, last full paragraph, lines 19-25), Chen et al. (pg. 7599, col 2, first full paragraph). El-Sagheer et al. teach that the DNA strands required to create this linkage by click ligation include thee 3’-alkyne oligonucleotide, 5’-azide oligonucleotide and bifunctional 3’-alkyne-5’-azide oligonucleotide can all be made by the solid-phase phosphoramidite method (interpreted as 3’-azido moiety; 5’-alkynyl moiety; forming modified backbone; and attached to a solid support, claims 1, 38 and 41) (pg. 431, col 2; first partial paragraph, lines 2-5). El-Sagheer et al. teach the PCR amplification and DNA sequencing indicated that the amplicon was a faithful copy of the original template, wherein PCR, RCA and linear copying were used to demonstrate that the triazole linkage is compatible with DNA polymerases (interpreted as amplifying; and sequencing, claim 47) (pg. 431, col 2; first partial paragraph, lines 21-23 and 32-35). El-Sagheer et al. teach in Figure 1, (a) the synthesis and PCR amplification from the first generation triazole DNA backbone linkage; (b) isomerization at the amide bond; (c) replication bypasses one of the thymidine bases around the triazole linkage; (d) first-generation triazole linkage A, second generation triazole linkage B, triazole linkage C in DNA, canonical DNA linkage D (interpreted as reacting a 3’-modified ddNTP and a 5’-modified ddNTP; amplifying; and the backbone structure of claim 1, claim 1) (pg. 432, Figure 1).
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of enzymatically incorporating alkyne or azide groups at the DNA/RNA 3’-end followed by click ligation reactions performed on PCR products and other natural DNA and RNA as disclosed by Chen to include sequencing of the triazole backbone linkages as taught by El-Sagheer et al., with a reasonable expectation of success in efficiently ligating a terminal 3’-azido modified ddNTP with a terminal 5’-modified ddNTP comprising a 5’-alkynyl moiety using click ligation to produce artificial and biocompatible linkages that can be read through by DNA and RNA polymerases; and/or in sequencing the ligated nucleic acids to determine the fidelity of reverse transcription of the artificial linkage including whether reverse transcription of the artificial linkage results in the omission of one nucleotide.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly 
rejected under 35 USC §103(a) as obvious over the art.

Conclusion
Claims 1, 5, 7, 9, 26, 38, 41, 42, 42, 47 and 84 remain rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of 
the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639